Citation Nr: 0414796	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  97-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a spine and neck 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for contusions, 
bilateral knees.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from June 1959 to May 1960.

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for a 
spine and neck disorder comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for 
contusions, bilateral knees comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision of  the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Waco, Texas.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no evidence in 
the claims folder that the veteran has received a VCAA letter 
regarding what constitutes new and material evidence 
necessary to reopen a claim for service connection for a 
spine and neck disorder or what constitutes new and material 
evidence necessary to reopen a claim for service connection 
for contusions, bilateral knees.  Therefore, a remand to the 
RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to reopen a claim with new and material 
evidence for a spine and neck condition 
and for contusions, bilateral knees, and 
of what information the veteran should 
provide and what information VA will 
attempt to obtain on his behalf.  It 
should allow the appropriate opportunity 
for response.

2.  If any additional evidence is 
received or secured, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



